 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDColumbia TypographicalUnion No.101, InternationalTypographical Union of North America,AFL-CIO(Byron S. Adams Printing,Inc.) and William H.Culpepper.Case 5-CB-1210July 11, 1975SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING,JENKINS, AND KENNEDYther consideration, that the case should be decidedon the merits. Accordingly, we hereby reinstate thecomplaint herein.The Board has considered the record, the Admin-istrativeLaw Judge's Decision, the exceptions andbriefs, the Charging Party's motions for reconsidera-tion and Respondent's replies thereto, and the vari-ous communications submitted to the Board by theparties, and has decided to affirm the rulings, find-ings,4and conclusions of the Administrative LawJudge and to adopt his recommended Order.On December 12, 1973, the National Labor Rela-tions Board issued its Decision in the above-cap-tioned proceeding' wherein it dismissed the com-plaintand deferred to the parties' contractualgrievance-arbitrationmachinery in accordance withthe principle ofCollyer 2and related cases, subject toreservation of appropriate jurisdiction. On January11, 1974, the Charging Party moved the Board tovacate its Decision and Order and to render a deci-sion on the merits favorable to it, contending,interalia,that Respondent violated the substantive provi-sions of our Decision and Order because it failed toinitiate the grievance-arbitration action required bythat Decision and Order. By Order dated March 10,1974,3 the Board denied the aforesaid motion, find-ing that the responsibility for initiating grievance ac-tion rests on the aggrieved party; i.e., the ChargingParty. Eight days later, the Charging Party and hisemployer, Byron S. Adams, Printing, Inc., filed griev-ances against Respondent covering the dispute whichhad been in controversy before the Board.On January 16, 1975, 2 months later, the ChargingParty again moved the Board to consider the case onthe merits and to adopt the Decision and Order ofthe Administrative Law Judge because Respondent"has consistently resisted efforts of the charging par-ty to process the grievance-and has failed to agreeto submit the matter to arbitration." By letter datedJanuary 17, 1975, Respondent notified the Boardthat "it is agreeable to arbitrate the dispute." Despitethis and other assurances from Respondent, howev-er, the dispute has yet to reach the arbitral forumbecause of Respondent's repeated cancellations ofagreed-to,and scheduled, times for arbitration.These numerous postponements are not commensu-ratewith Respondent's obligation to arbitrate thedispute with reasonable promptness. We find, there-fore, that Respondent has not complied with eitherthe meaning or the intent of the "reasonable prompt-ness"provision of our Order. We further find, inagreement with the Charging Party's motion for fur-ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,ColumbiaTypographi-calUnion No.101, InternationalTypographicalUnion of North America,AFL-CIO,Washington,D.C., its officers, agents,and representatives, shalltake the action set forth in the said recommendedOrder.CHAIRMAN MURPHY,concurring:Like all of my colleagues I would reach the meritsat this time and join in finding the violations alleged.'207 NLRB 850.2Collyer Insulated Wire, a Gulf and Western Systems Co,192 NLRB 837(1971).3214 NLRB No. 13.4Members Fanning and Jenkinswould not have deferred to arbitrationbut would have decided the case on the merits on the Board's initial consid-eration of the case, for thereasons setforth in theirdissenting opinions inCollyer, supra,and related cases, as wellas for the reasons set forth byMember Jenkins in the decisionsand orders previously issued in this pro-ceeding.DECISIONTHOMAs A. Ricci, Administrative Law Judge: A hearingin the above-entitled proceeding was held on September11, 12, and 13, 1972, at Washington, D.C., on complaint oftheGeneral Counsel against Columbia TypographicalUnion No. 101, International Typographical Union ofNorth America, AFL-CIO, herein called the Respondentor the Union. The charge was filed on January 19, 1972,and amended on March 1, 1972, by William Culpepper,and the complaint issued on March 21, 1972. The issue ofthe caseiswhether the Respondent restrained and coercedByron S. Adams Printing Inc., of Washington, D.C., inviolation of Section 8(b)(l)(B) of the Act. Briefs were filedby all parties.Uponthe entirerecord and from my observation of thewitnessesImake the following:219 NLRB No. 18 COLUMBIA TYPOGRAPHICAL UNION NO. 10189FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERByron S. Adams Printing, Inc., is a wholly owned subsid-iary of Publishers Company, Inc., a District of ColumbiaCorporation engaged in the business of commercial print-ing.During the 12 months preceding issuance of the com-plaint, a representative period, Adams purchased and re-ceived materials and supplies in its District of Columbiaplace of business valued in excess of $50,000, and per-formed services for and shipped printed materials to per-sons and corporations valued in excess of $50,000. I findthat Adams is an employer within the meaning of the Actand is engaged in commerce within the meaning of Section2 of the statute.II.THE LABORORGANIZATION INVOLVEDI find that Columbia Typographical Union No.101, In-ternationalTypographical Union of North America, AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn February 22, 1972, the Respondent Union called astrike by all the employees in the composing room of Ad-ams Printing Company to force it to remove William Cul-pepper, the general foreman, from his position as manage-ment representative, and to replace him with another unionmember.It's reason for doing this was becauseCulpepperhad placed a limitation on the length of time the Union'ssteward could discuss union matters with the employeesinside the composing room, while they were at work, andwhile they were being paid to work. I find that by imposinga fine on Culpepper, himself a union member, by expellinghim from union membership, and by so striking the Com-pany, the Respondent coerced the employer in the selec-tion of its representative in violation of Section 8(b)(1)(B)of the Act, as alleged in the complaint.The pertinent facts are plain and not really disputed. Forsome years the Union has been the bargaining agent, undersuccessive written contracts, for the 15 or 20 employees inthe composing room. Its steward, here called chapel chair-man, at the time of the event was Jesse Mambeck. He wasdischarged in an economic reduction in force on December17, 1971.1 He continued thereafter with great frequency tocome to the plant, stayed both before and during the workshift, and talked to the employees while they were at work.Again and again Culpepper,the general foreman,told himto leave, but Mambeck refused; Hurbert Jacobs, the man-1Among the distracting colorations placed into the record by the Respon-dent was the question whether the steward retained employee status afterDecember 17. The question is irrelevant to the issues raised by the com-plaint; it would therefore be pointless to discuss here the evidence indicatingthat he worked occasionally, as a substitute proofreader,beginning at theearliestduringMarch 1972. In insisting on a reasonable limit to thesteward's time for carrying on union activities in the shop during workinghours the employer never predicated its position on any assertion thatMambeck was not an employee.ager of the entire company, told him the same thing, butwas similarly rebuffed. Finally, by letter dated January 7,1972, the Company limited the steward's time in the shopto 15 minutes before each of the two shifts then in opera-tion, plus 20 minutes after the start of each shift, with an-other 30 minutes during the lunch of each shift. The latterread as follows:As Vice President and Chapel Chairman you are enti-tled to enter our plant, but your presence here for anunreasonable period of time is an unwarranted inter-ference with production. We feel it would be reason-able for you to be here 15 minutes before the start ofthe work shift and to remain a reasonable time pastthe start of the shift. We believe 20 minutes would bea reasonable time.You are not to interfere with the work flow or produc-tion in any way, if there are any complaints or griev-ances, these should not be discussed on company time.The next day Mambeck answered the Company, in writ-ing, saying he would refuse to abide by the direction.Among other grounds he based his refusal onthe assertionthat the collective-bargaining agreement in effect con-tained no "restrictive language" in this respect, that hewould "be the judge of my own dutiesas a unionofficial,"and that he would be governed by "union laws" in thematter andnot by "unilateral edict of management offi-cials."On January 11 Mambeck was back in the composingroom, talking to the employees, and stayed beyond thenow alloted20 minutesafter the shift had started working.Culpepper told him to leave and he refused. The Companycalled the police, the police asked him to leave, he refusedagain,and he was arrested?The next thing that happened is that Mambeck, and thepresident of Local 101-Raymond Hall, filed internalunion charges against the foreman. The charge was pro-cessed in regular fashion, Culpepper was found guilty, andthe membership voted, on February 20, to fine him $5,000and to expell him from the Union. As stated in the Union'sreport to its members, Culpepper was fined and expelled"for causingthe arrest of the chapel chairman for alleged`trespassing.'" The Company and Culpepper were advisedand on the next workday, February 22, Mambeck came tothe plant to give effect to the expulsion. He gathered all theemployees of the composing room and instructed them torefuse toaccept any work orders from Culpepper becausehe was no longer a union member. The foreman then or-dered the men to work, they refused and he discharged2The general foreman and the steward disagreed at the hearing as to thewords they exchanged that morning Culpepper said he simply ordered theman to leave; Mambeck testified he was on his way out and the foremandared him to remain.Here again a questiontotallyirrelevant to the case wasraised, for it is clear on Mambeck's own story that by the time the policearrived he had deliberately sat down again and in fact refused their requestto depart.He conceded his indifference to the foreman by testifying he thentold him;"I'm not working for you today. I'll come back when I please andtake care of union business."As he would have it bythat time it hadbecome a test of wills between him and the foreman.Icredit Culpepper 'sversion,but all that matters is that the 20 minutes after starting time hadelapsed and Mambeck did refuse to leave Indeed it was with reluctancethat the police had to handcuff him, for he is 76 years old and a gentleman. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDevery one of them then and there. At the hearing Mambecktestified he told Culpepper that day, in the presence of allthe employees; ". . . if you will leave the room we will goto work. If you don't, then we are not going to work." Withthis statement by the steward, the Respondent's conten-tion, that the work stoppage resulted from the Company'sdischarge of the men, merits no comment.It was a strike toforce the employer to replace Culpepper with a unionmember more amenable tothe Union's view of how theCompany should conduct its labor relations.Later in the day the employer contracted out the work inprogress, apparently to other shops run by othercompaniesowned by the same parent organization,Publisher's Com-pany, Inc. The Union's officers then advised the parentCompany that the subcontracting would not be permitted,that it would picket the other plants if necessary,3 and thestrikewas settled that night.The basis of settlement wasthat the Company capitulated completely to the Union'sdemands.Themen returned thenextmorning; inCulpepper's place the Company designated one of the low-er foremen,Lawrenson,as acting general foreman.The ar-rangementwas that Culpepper would articulate work or-ders to Lawrenson, who then, because he was a member oftheUnion in good standing, passed on the orders to themen. With this,work was resumed,and it has continued inthis fashion to this day. Some time in April Lawrensonreturned to another job and another union member-Charles Shaugruie-took his place as acting general fore-man and has since been passing Culpepper's orders on tothe men. Culpepper never paid the union fine and was nev-er reinstated into the union.AnalysisThe law is clear. Section 8(bXl)(B) of the Act reads asfollows: "It shall be an unfair labor practice for a labororganization or its agent-to restrain or coerce. . .an em-ployer in the selection of his representatives for the purpos-es of collective bargaining or the adjustment of griev-ances."Culpepper is concededly a supervisor;it is no lessclear that he speaks for management in the "adjustment ofgrievances." Apart from other evidence that he represents,and has represented the Company in specific disputes withunion agents, the very act by him which the Union foundanathema and for which it punished him went to the heartof labor relations. Mambeck said all he did in the shop wascheck to see if the employees had things to complain about,whether they were being paid properly, whether work as-signments conformed with the contract provisions, etc.This was purely a concern with the grievance procedure.3The Respondent's threat to picket other companies,albeit seeminglyprimary employers,appears in the testimony of two witnesses Robert Orth,presidentof Type, Incorporated, a subsidiaryof Publisher's Company, saidMambeck called to tell him"thatType,Incorporated,and Merkle Presswould be involved in a picket line operation"According to Mambeckhe told Orth".we are doing Merkle work down here,and we are havingtrouble. It may eventuate in having pickets around this place." I find, asalleged in the complaint, that bythreatening to picket the premisesofType,Incorporated,and of Merkle Press,in furtherance of itsobject offorcing theremoval of Culpepper from the employ of the Adams PrintingCo., theRespondent violated Section8(b)(1)(B) of the ActFurther, no question here of direct as distinguished fromindirect coercionof the employer. SeeSan Francisco-Oak-landMailers'Union No. 18, International TypographicalUnion (Northwest Publications, Inc.),172NLRB 2173(1968). There can be no more direct force exerted by aunion on an employer than pure strike action to win ademand-legal or illegal.A number of arguments are advanced in defense and allultimately rest upon the fact that the collective-bargainingagreementbetween the Union and this company requiresunion membership by the general foreman; the Respon-dent calls this one phrase "the heart of the whole case."None of the contentions suffices to defeat the complaint.There is no legal precedent for the proposition that a con-tract clause requiring union membership by supervisors asa condition of employment isnotin itself an unfair laborpractice.InternationalBrotherhood of ElectricalWorkers,AFL-CIO, and Local 134 [Bell Supervisors Protective Asso-ciation]v.N.L.R.B.,487 F.2d 1113 (C.A.D.C., 1972), fn. 69.And inToledo Locals Nos. 15-P and 272 of the Lithogra-phers and Photoengravers International Union, AFL-CIO(Toledo Blade Co.),175 NLRB 1072 (1969), involving an-other local of the parent organization of the RespondentUnion here, the Board adopted the following language ofthe Trial Examiner: ". . . such discipline by a union, eventhough the employer may have consented to the compulso-ry union membership of the supervisor under aunion-se-curity clause, is an unwarranted `interference with theemployer's control over its own representatives,' and de-prives the employer of the undivided loyalty of the supervi-sor to whichit is entitled."Accord:Bell Supervisors Protec-tive Association,supra.The Union reads its contract as limiting the Company sothat any and every member of management may engage inonly thosemangerialacts specified inhaec verbain theagreement.An extension of this argument is that becausethe contract does not specify how much time the stewardor the employees may devote, during working hours, todiscussion of union affairs, they all may do so without lim-it.From this it follows, according to the Respondent, thatitmay force the removal of any foreman doing anythingnot conceded to him by the Union, or from imposing anylimitationupon union activities during working hours, andnever mind Section 8(b)(1)(B) of the statute. Thus, accord-ing to Vitto, a witness for the Respondent, when asked byCulpepper to leave the composing room, Mambeck an-swered "I'll leave when I get through . . . he would leavewhen he got through with his Union business." Earismanalso called by the Respondent, testified Mambeck toldCulpepper on the composing room floor "he [Culpepper] isnot supposed to be out on the floor formanizing[sic]."There is nothing in the contract that limits the right ofthe employer to run its business, to expect people to workduring the time for which they are being paid, or to takeany action in the interestof the Company.Indeed this isthe very area, external to union affairs, of which the rele-vant cases speak. "The supervisor-employer relationshipis impermissably affected in an adverse manner,throughthe union's subversion of the undivided loyalty owed bythe supervisor to his employer when he is properly actingto further the interests of his employer."Bell Supervisors, COLUMBIA TYPOGRAPHICAL UNION NO. 10191supra.This statutory protection from union coercion af-forded the employer by the statute cannot be denied byany innuendo or strained reading of its collective-bargain-ing agreement. For the argument that the Adams Companywaived its legal rights under Section 8(b)(1)(B) the Respon-dent relies entirely on a contract clause which reads theforeman "shall not be subject to fine, discipline, or expul-sion by the Union for any act in the performance of hisduties as foreman, when such act is authorized by thisAgreement." This is hardly that "clear and unmistakablelanguage" requisite under the law for depriving unions oftheir statutory prerogatives.Timken Roller Bearing Compa-ny,138 NLRB 15 (1962). The employer's rights merit noless protection. To the contrary, what is written into thecontract, albeit not in so many words, is that the employeeswill work for their pay, and that the employer may see to itat any time that they do so. Such reading of the contract isdictated of necessity from the fact it provides the employ-ees will be paid so much or so much.Republic AviationCorporation v. N.L.R.B.,324 U.S. 793, fn. 10. InTimkenRoller Bearingthe Board considered statutory rights en-joyed by unions, and said that every such right "exists byvirtue of the statute apart from any contract concession bythe employer." No less do the rights of employers underthis statute have validity apart from union concessions. Buteven assuming there was any disagreement between Main-beck and Culpepper over the import of the existing con-tract, the Company was still entitled to the supervisor's"undivided loyalty."Meat Cutters Union Local 81 [SafewayStores] v. N.L.R.B.458 F.2d 794 (C.A.D.C., 1972).Both parties to the underlying dispute-the Union andthe Company-offered evidence to prove an ancient per-sonal animosity between the steward and the general fore-man. It is all beside the point; neither is obligated to likethe other, so long as each keeps his activities within theambit alloted him by the scheme of the statute. Compare:SignalManufacturing Company,150 NLRB 1162 (1965),enfd. 351 F.2d 471 (C.A. 1, 1965), cert. denied 382 U.S. 985(1966).A final argument is that because this Company, andothers in the immediate geographical area, permitted theRespondent's agents toengage inunion activities duringworking hours with the employees without limitation, theRespondent has forever surrendered the right to imposeany limitation on the conduct. The short answer to this isthat no party-union or employer-surrenders any statuto-ry right "simply because it was unsuccessful in obtaining aprovision in the contract requiring" the other party toabide by rules of law.One day, while Mambeck was in the plant as usual, theforeman invited him to his office to discuss a number ofissues indispute between them. The two sat and conferredfor about 30 minutes. Culpepper's recollection was thatthey talked about the justification or absence of justifica-tion for the December layoff, the proper method for thesteward to obtain payroll information for union purposes,the kind of work orders the employees were required toaccept from the foreman, etc. ". . . I told him that as far asIwas concerned, he could make a grievance on any issuehe would like to. I would like the disruption of the compos-ing room to stop, and we would argue the grievance downat the Printing Industry of Washington." Mambeck testi-fied Culpepper wanted to talk to him "about union mat-ters, as a chairman, not as an individual employee .... .He added they discussed "the layoff, which I consideredillegal, and how we could settle this thing? . . . it was aconference of the Union representative and the foreman."At the end of the meeting Mambeck first became awarethat there was a recording machine on the desk and that ithad been functioning during the conference. He accusedCulpepper of infringing on his constitutional rights. Somewords were exchanged, and the upshot of this incident wasthat when charges were filed against Culpepper later, afterMambeck had been arrested, an added charge was basedon this hidden use of the recording device. The union trialcommittee found Culpepper guilty as charged and he wasfined an additional $1,000 for the offense.I find that by imposing this additional fine on the gener-al foreman as punishment for the manner in which hechose to carry on his negotiations with the union represen-tative the Respondent committed a further unfair laborpractice in violation of Section 8(b)(1)(B) of the Act. Theconference with which the Union found fault was strictlypart of the collective-bargaining procedure, a discussion ofthe merits of grievance matters. The general foreman choseto do it his way, to look after the interests of managementby recording the steward's words with precision and withthe steward off guard. He did not thereby inhibit Main-beck;hedidnothing to interferewith the unionrepresentative's freedom in his functioning as the spokes-man of the majority agent. It would not be conducive tothe entire precess of collective bargaining if one partycould dictate the exact manner in which the other mustconduct itself in negotiations, or in grievance handling.Free collective bargaining means that neither party coercesthe other. The apparent difficulty here arises from the sameanomaly that underlay the basic disagreement betweenthese two men and which lead to Culpepper's expulsionand the strike. The foreman wears two hats; under thescheme of the statute, and particularly Section (8)(b)(lXB),themanagement figure-like his counterpart, the union-man-must be free to act independently of any improperforce exerted by the other.4THE REMEDYHaving found that the Respondent engaged in unfairlabor practices in violation of Section 8(b)(1)(B) of the Act,itwill be recommended that it cease and desist therefrom,and from like or related conduct, and that it take certainaffirmative action which I find necessary to effectuate thepolicies of the Act. The Respondent must rescind its actionfiningWilliam Culpepper and expunge all records of thosefines from its files, as well as any record of the expulsion ofCulpepper from union membership. Part of the Union'sOn November 9, 1972, the Respondent filed a motion to dismiss thecomplaint,citingHoustonMailers Union No36(Houston Chronicle Pub-lishingCo.), 199 NLRB 804 (1972), as authority. The motionis denied as inmy opinionthe citedcase is distinguishable. In anyevent in a field ofdeveloping law it isbest forthe Board to enunciate principles in the firstinstance. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful coercion upon the Company was to compel it tohire two union members through whom the general fore-man must convey his work orders or directions to the rank-and-file employees. The evidence shows that throughoutthe time these two men, first Lawrenson and then Shau-gruie,functioned in this manner,one half of their time wasdevoted to regular production work and one half merely topassing the general foreman's orders on to the employees.That situation is still prevailing. The Respondent must beordered to reimburse the Company therefore for one halfthe amount these two men have been paid since the time ofthe strike in February 1972, and until such time as the useof these men or anyone like them is no longer compelledupon the Company.CONCLUSIONS OF LAWBy fining William Culpepper $1,000 for the use of a taperecording machine in a grievance meeting and$5,000 forimposing a time limitationon the Unionsteward's privilegeto conduct union activities during working hours in theshop, by expelling William Culpepper from the Union, bystriking the Adams Printing Company to force the removalof its general foreman,and by threatening to picket thepremises of Type Incorporated, and Merkle Press, in fur-therance of this unlawful pressure upon the Adams Com-pany, the Respondent has engaged in unfair labor practicesaffectingcommerce within the meaning of Sections8(b)(I)(B) and2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record,I issue the following recommended:ORDERSColumbia Typographical Union No. 101, InternationalTypographical Union of North America, AFL-CIO, theRespondent herein,its officers,agents,and representatives,shall:1.Cease and desist from:(a)Fining, expelling, or otherwise disciplining supervi-sors of Byron S. Adams Printing, Inc., for the purpose ofrestraining and coercingthat Companyin the selection ofrepresentatives for the purpose of collective bargaining oradjustment of grievances.(b) Engaging in a strike against thatCompany orthreat-ening to picket related companies for the same purpose.(c) In any like or related manner restraining or coercingByron S. Adams Printing, Inc., in the selection of represen-tatives for the purpose of collective bargaining or the ad-justment of grievances.2.Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a)Rescind and expunge from its files all records of thefines levied againstWilliam Culpepper and advise him inwriting that the said fines have been rescinded and that therecords of such fine have been expunged.(b)Reimburse Byron S. Adams Printing, Inc., in themanner setforth under the section entitled "The Remedy,"for moneys paid to members of the Respondent Union forfunctioning as substitute general foremen forced on thatCompany by the Respondent.(c)Post at its office and meeting hall and at any bulletinboards maintained by it at the Byron S. Adams Printing,Inc., Company Plant, copies of the attached notice, marked"Appendix."Copies of said notice, on forms provided bythe Regional Director for Region 5, after being signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(d)Furnish the Regional Director signed copies of saidnotice for posting by Byron S. Adams Printing, Inc., ifwilling, in places where notices to its composing room em-ployees are customarily posted.(e)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.5In the event no exceptions are filedas provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided inSec 102 48 of the Rules and Regulations,be adoptedby the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.6In the event that the Board'sOrder is enforced by a Judgement of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of theUnited States Court of AppealsEnforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fine, expell or otherwise discipline Wil-liam Culpepper or any other supervisor of Byron S.Adams Printing, Inc. who is a member of this labororganization, for mechanically recording a grievanceprocedure conversation with representatives of ourUnion or for imposing a time limitation on any of ourrepresentatives for purposes of carrying on union busi-ness in that Company's composing room during work-ing hours.WE WILL NOT engage in a strike against the Byron S.Adams Printing, Inc. or threaten to picket the prem-ises of Type, Incorporated, or Merkle Press, for pur-poses of forcing the Adams Company to remove itsgeneral foreman.WE WILL rescind and expunge from our files all re-cords of the fines levied against William Culpepperand of his expulsion from our organization.WE WILL reimburse the Byron S. Adams Printing,Inc., for monies paid to any of our members for func-tioningassubstitutegeneralforemen in theCompany's composing room.BYRON S.ADAMS PRINTING, INC.